COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO

BRANDON LEE JENKINS,                               )
                                                   )            No. 08-15-00366-CR
                       Appellant,                  )
                                                   )     Appeal from the 75th District Court
vs.                                                )
                                                   )          of Liberty County, Texas
THE STATE OF TEXAS,                                )
                                                   )             (TC# CR31761)
                       State.                      )
                                                   )


                                            ORDER

         The Appellant’s brief in the above styled and numbered cause was originally due
February 3, 2016. The Court granted Appellant’s fourth and final motion for extension of time
to file the brief until June 10, 2016. As of this date no brief has been filed.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to ensure Appellant is afforded the right to
effective assistance of counsel on appeal, which may include appointment of new counsel. The
record of such hearing, including any orders and findings of the trial judge, shall be certified and
forwarded to this office on or before July 14, 2016.

       IT IS SO ORDERED this 14th day of June, 2016.



                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.